Name: Council Regulation (EC) No 1735/94 of 11 July 1994 on financial and technical cooperation with the Occupied Territories and amending Regulation (EEC) No 1763/92 concerning financial cooperation in respect of all Mediterranean non-Member countries
 Type: Regulation
 Subject Matter: international security;  economic geography;  cooperation policy;  management
 Date Published: nan

 No L 182/6 Official Journal of the European Communities 16 . 7. 94 COUNCIL REGULATION (EC) No 1735/94 of 11 July 1994 on financial and technical cooperation with the Occupied Territories and amending Regulation (EEC) No 1763/92 concerning financial cooperation in respect of all Mediterranean non-member countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130w thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure referred to in Article 189c of the Treaty ('), Whereas Regulation (EC) No 1 734/94 (2) established a programme of financial and technical cooperation with the territories of the West Bank of the Jordan and the Gaza Strip, hereinafter referred to as 'the Occupied Terri ­ tories' ; Whereas, with a view to promoting the economic and social development of the Occupied Territories on a sustainable basis and in view of the considerable require ­ ments likely to be generated by recent developments in the Middle East peace process, this programme should be supplemented by additional measures, namely those provided for in Council Regulation (EEC) No 1763/92 of 29 June 1992 concerning financial cooperation in respect of all Mediterranean non-member countries (3) ; Whereas the application of Regulation (EEC) No 1763/92 should be extended to cover the Occupied Territories, HAS ADOPTED THIS REGULATION : Article 1 The following sentence is added to Article 1 (2) of Regu ­ lation (EEC) No 1763/92 : 'It shall also apply to the territories of the West Bank of the Jordan and the Gaza Strip, referred to as the "Occupied Territories".' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1994. For the Council The President Th. WAIGEL (') Opinion of the European Parliament of 11 February 1994 (OJ No C 61 , 28 . 2. 1994). Council common position of 4 March 1994 (OJ No C 137, 19 . 5 . 1994, p. 89) and Decision of the European Parliament of 4 May 1994 (not yet published in the Official Journal). f2) See page 4 of this Official Journal . (J) OJ No L 181 , 1 . 7. 1992, p. 5.